NUMBER 13-07-106-CR  


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

In re:

CECIL CLAYTON JONES



On Petition for Writ of Mandamus
from the 156th District Court
San Patricio County, Texas


MEMORANDUM OPINION

Before Chief Justice Valdez, Justices Yanez and Vela 

Memorandum Opinion Per Curiam


	Relator, Cecil C. Jones, Jr., filed a pro se petition for writ of mandamus in this Court
on February 15, 2007.  In this original proceeding, relator contends that the trial court made
erroneous findings and failed to analyze and apply the law correctly with regard to relator's
previously filed post-conviction writ of habeas corpus.  
	To obtain mandamus relief in criminal law matters in the courts of appeals, a relator
must establish that (1) the act he seeks to compel is ministerial, rather than discretionary
in nature, and (2) no other adequate remedy at law is available.  State ex rel. Hill v. Fifth
Court of Appeals, 67 S.W.3d 177, 180 (Tex. Crim. App. 2001); see Dickens v. Court of
Appeals for the Second Supreme Judicial Dist. of Tex., 727 S.W.2d 542, 548 (Tex. Crim.
App. 1987).  However, the courts of appeal have no authority to issue writs of mandamus
in criminal matters pertaining to proceedings under article 11.07 of the Texas Code of
Criminal Procedure; only the Texas Court of Criminal Appeals has jurisdiction in final
post-conviction felony proceedings.  See Tex. Code Crim. Proc. Ann. art. 11.07, §§ 3, 5
(Vernon 2005); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.-Houston [1st Dist.] 2001, no
pet.).  Accordingly, we DISMISS relator's petition for writ of mandamus.  See Tex. R. App.
p. 52.8(a).
					PER CURIAM
Do not publish.				
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 22nd day of February, 2007.